 
Exhibit 10.6
LOAN AGREEMENT
 
 
          THIS LOAN AGREEMENT(hereinafter called “Agreement”)made and entered
into this 8th day of December, 2006 by and between UTG, INC (UTG). , a Delaware
corporation, (hereinafter called "Borrower") and FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, a national banking association having its principal office located
in Memphis, Tennessee ("Lender").
 
W I T N E S S E T H :
 
          WHEREAS, the Borrower desires to borrow from Lender Eighteen Million
Dollars ($18,000,000.00) in the form of a term note and Five Million Dollars
($5,000,000.00) in the form of a revolving line of credit.  NOW, THEREFORE, in
consideration of the premises and the mutual agreements, covenants and
conditions herein contained, the parties hereto hereby agree as follows:
 
AGREEMENTS
 
          1.     COMMITMENT AND FUNDING.
 
          1.1   The Commitment.  Subject to the terms and conditions herein set
out, Lender agrees and commits to make loans (the "Loans") to Borrower in form
of term note for $18,000,000.00 and revolving line of credit for $5,000,000.00.
 Such borrowings shall be evidenced by, and shall be payable in accordance with
the terms and provisions of respective promissory notes executed by Borrower, as
maker, attached hereto and incorporated herein by reference (such promissory
notes together with any renewals, modifications and extensions thereof is herein
referred to as the "Notes"). 
 
          1.2   Funding.  The advance of Loan proceeds hereunder shall be made,
upon Borrower's request, by depositing the same into a demand deposit account
with Lender or wiring of funds per specific instructions of Borrower.  The Loans
to Borrower may be made, at Borrower's request, in one or more advances, each of
which shall be subject to the terms and conditions of this Agreement, including
but not limited to Sections 2.1 and 2.2 hereof.
 
          1.3   Prepayments.  The Borrower may, at its option, from time to
time, prepay any of the Loans in whole or in part.  Any Loan which bears
interest at a fixed rate will be subject to a prepayment premium as set forth in
the Note for such loan.
 
          1.4   Interest Rate.  The Loan indebtedness evidenced by the Notes
shall bear interest from date at the variable or fixed rate determined in
accordance with the terms and provisions of the Notes.
 
          2.     CONDITIONS OF LENDING.
 
          2.1   Loan Documents.  The obligation of Lender to fund the Loans is
subject to the condition precedent that Lender shall have received at or before
the execution of this Agreement all of the following in form and substance
satisfactory to Lender provided that if any of the following shall not have been
furnished to Lender at or before the date of this Agreement, the same shall be
furnished promptly thereafter unless Lender shall waive any such requirement in
writing.
 
          a)    The Notes;
 
b)         This Loan Agreement;
 
c)         Commercial Pledge Agreement covering stock in Universal Guaranty
Life;
 
d)         Negative Pledge Agreement on common stock of ACAP;
 
 e)    Current certificates of good standing for the Borrower in the State of
Delaware.
 
f)        Certified corporate resolutions of Borrower authorizing the execution,
delivery and performance of this Loan Agreement and of the other instruments and
documents to be executed and delivered in connection herewith.
 
g)         A copy of Borrower’s Form 10-Q for the quarter ended June 30, 2006
and Form 10-K for the year ended December 31, 2005, it being understood that
Lender is relying upon the audit report of Brown Smith Wallace LLC contained in
the Form 10-K in entering into this Loan Agreement and June 30, 2006 Statutory
statements for  Universal Guaranty Life Insurance Co.
 
h)         The opinion of Borrower's independent, third party counsel in the
form approved by Lender, as to the due organization and valid existence of
Borrower, the due authorization and execution by Borrower of the Loan Documents,
the validity and enforceability of the Loan Documents against Borrower and such
other matters as Lender shall require.
 
i)           The Notes, this Loan Agreement, collateral pledge agreement,
negative pledge agreement and any other documents executed by Borrower in
connection herewith shall be referred to hereinafter as the "Loan Documents".
 
          2.2   Other Conditions.  The obligation of the Lender to fund the
Loans is subject to each of the following further terms and conditions:
 
          a)    At the time of funding of any Loan advances hereunder, each of
Borrower's warranties and representations contained herein shall be and remain
true and correct in all material respects.  In addition, no Event of Default (as
defined in Section 6 hereof) shall have occurred and be continuing, and, if
requested by Lender, Borrower shall execute a certificate verifying each of such
matters to be true in all respects, if such be the case.
 
          b) At the time the loans are closed hereunder, there shall have
occurred, in the opinion of Lender, no material adverse changes in the
condition, financial or otherwise, of Borrower or UG from that reflected in the
financial statements furnished pursuant to Section 2.1 hereof.
 
3.       REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lender to enter into this Agreement and to make the
Loans, the Borrower represents and warrants to the Lender (which representations
and warranties shall survive the delivery of the Loan Documents and the funding
of the Loan) that:
 
          3.1   Corporate Status.  Borrower is a corporation duly organized and
existing under the laws of the State of Delaware, is duly qualified to do
business and is in good standing under the laws of the State of Delaware, and
has the corporate power and authority to own its properties and assets and
conduct its affairs and business.
 
          3.2   Corporate Power and Authority.  Borrower has full power and
authority to enter into this Agreement, to borrow funds contemplated herein, to
execute and deliver this Agreement, the Notes and other Loan Documents executed
and delivered by it, and to incur the obligations provided for herein, all of
which have been duly authorized by all proper and necessary corporate action;
and the officer executing each of the Loan Documents is duly authorized to do so
by all necessary corporate action.  Any consents or approval of shareholders of
Borrower required as a condition to the validity of any Loan Document have been
obtained; and each of said Loan Documents is the valid, legal, and binding
obligation of Borrower enforceable in accordance with its terms.
 
          3.3   No Violation of Agreements or Law.  Neither Borrower nor UG is
in default under any indenture, agreement or instrument to which it is a party
or by which it may be bound, nor in violation of any state or federal statute,
rule, ruling, or regulation governing its operations and the conduct of its
business, operations or financial condition of Borrower or UG.  Neither the
execution and delivery of the Loan Documents nor the consummation of the
transactions herein contemplated, or compliance with the provisions hereof will
conflict with, or result in the breach of, or constitute a default under, any
indenture, agreement or other instrument to which Borrower is a party or by
which it may be bound, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property of Borrower, or violate or be in
conflict with any provision of the charter or bylaws of Borrower.
 
          3.4   Compliance With Law; Government Approvals.
 
          (a) Borrower has complied and is complying with all requirements, made
all applications, and submitted all reports required by the appropriate state
insurance regulatory authorities, and any regulations or rulings issued in
connection therewith, and the transaction contemplated hereby will not violate
any such statutes, rules, rulings, or regulations nor will the consummation of
said actions and transactions cause Borrower to be in violation thereof. 
Borrower has, as required, received all governmental approvals necessary for the
consummation of the transaction described herein.
 
          (b)   Borrower has complied and is complying with all other applicable
state or federal statutes, rules, rulings and regulations.  The borrowing of
money as described herein and said actions and transactions will not violate any
of such statutes, rules, rulings, or regulations.  Borrower has made all filings
and received all governmental or regulatory approvals necessary for the
consummation of the transactions described herein.
 
          3.5   Litigation.  There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower threatened against before any court,
arbitrator or governmental or administrative body or agency which, if adversely
determined, would result in any material and adverse change in the financial
condition, business operation, or properties or assets of the Borrower. 
 
          3.6   Financial Condition.  The balance sheets and the related
statements of income of Borrower and UG, which have been delivered to the Lender
pursuant to Sections 2.1 hereof and the financial reports of Borrower and UG
which will be delivered to Lender pursuant to Section 4.5 hereof are, or will be
as of their respective dates and for the respective periods stated therein,
complete and correctly and fairly present the financial condition of Borrower
and UG, and the results of their operations, respectively, as of the dates and
for the periods stated therein, and have been, or will be as of their respective
dates and for the respective periods stated therein, prepared in accordance with
generally accepted accounting principles consistently applied throughout the
period involved.  There has been no material adverse change in the business,
properties or condition of Borrower or UG since the date of the financial
statement furnished to Lender pursuant to Section 2.1 hereof.
 
          3.7   Tax Liability.  Borrower and UG have filed all tax returns which
are required to be filed by them, and have paid all taxes which have become due
pursuant to such returns or pursuant to any assessments received by them.
 
          3.8   Subsidiaries.  Upon completion of the pending acquisition of
American Capitol Insurance Company, Borrower has the following subsidiaries:
Universal Guaranty Life Insurance Company, North Plaza of Somerset, Inc.,
Roosevelt Equity Corporation, Hampshire Plaza Garage, LLC, UTAG, Inc., ACAP
Corporation, American Capitol Insurance Company, Texas Imperial, Inc., Texas
Imperial Life Insurance Company.
 
 
          4.0   AFFIRMATIVE COVENANTS.  Borrower covenants and agrees that,
until the Notes together with interest thereon are paid in full, unless
specifically waived by the Lender in writing, Borrower will, or will cause
Borrower and UG to:
 
          4.1   Business and Existence.  Perform all things necessary to
preserve and keep in full force and effect the existence, rights and franchises
of Borrower and to comply with all laws and regulations applicable to Borrower
and UG, including, but not limited to, laws and regulations of state and federal
authorities applicable to insurance holding companies.
 
          4.2   Maintain Property.  Maintain, preserve, and protect all
properties used or useful in the conduct of Borrower's  business and keep the
same in good repair, working order and condition.
 
          4.3   Insurance.  At all times keep the insurable properties of
Borrower adequately insured and maintain in force (i) insurance, to such an
extent and against such risks, including fire, as is customary with companies in
the same or similar business, (ii) necessary workmen's compensation insurance,
fidelity bonds and errors and omissions insurance coverage in amounts reasonably
satisfactory to Lender, and (iii) such other insurance as may be required by
law; and if required by Lender, deliver to the Lender a copy of the bonds and
policies providing such coverage and a certificate of Borrower's chief executive
officer, as the case may be, setting forth the nature of the risks covered by
such insurance, the amount carried with respect to each risk, and the name of
the insurer.
 
          4.4   Taxes and Liens.  Pay and discharge promptly all taxes,
assessments, and governmental charges or levies imposed upon Borrower or upon
any of their respective income and profits, or their properties, real, personal
or mixed, or any part thereof, before the same shall become delinquent;
provided, however, that Borrower shall not be required to pay and discharge or
to cause to be paid and discharged any such tax, assessment, charge, levy or
claim so long as the amount or validity thereof shall be contested in good faith
by appropriate proceedings.
 
          4.5   Financial Reports.  Furnish to Lender (a) as soon as available
and in any event within ninety (90) days after the end of each calendar year,
audited GAAP financial statements of Borrower and within one hundred fifty (150)
days after the end of each calendar year, audited SAP statements of UG.  In
addition, Borrower and UG to provide Lender quarterly un-audited financial
statements no later than forty five (45) days after end of each calendar
quarter; and (b) promptly upon receipt, copies of all management letters and
other assessments and recommendations, formal or informal, submitted by the
Certified Public Accountants to Borrower or UG.
 
          4.6   Regulatory Examinations. If legally permitted to do so, (a) 
promptly notify Lender upon receipt of any material correspondence, report,
memoranda or other written communication between any federal or state regulatory
body or authority, with respect to the properties, loans, operations and/or
condition of Borrower, UG or both; and (b) if required by Lender, fully and
completely assist and cooperate with Lender in requesting approval by such
regulatory body or authority of the furnishing to Lender of any such report, and
furnish such report to Lender if such approval is given; provided, however, that
Lender shall take such steps as may be necessary to assure that all such reports
shall remain confidential and shall be used by Lender solely in connection with
the administration of the Loan in accordance with the provisions of this
Agreement.
 
          4.7   Additional Information.  Furnish such other information
regarding the operations, business affairs and financial condition of Borrower
and UG as Lender may from time to time reasonably request, including but not
limited to true and exact copies of any monthly management reports to their
respective directors, their respective tax returns, and all information
furnished to shareholders.
 
          4.8   Right of Inspection.  Except to the extent, if any, prohibited
by applicable law, permit any person designated by Lender, to inspect any of the
properties, books and financial and other reports and records of Borrower and
UG,  and to discuss their affairs; finances and accounts with Borrower's and
UG’s principal officers, at all such reasonable times and as often as Lender may
reasonably request. 
 
          4.9   Notice of Default.  At the time of Borrower's first knowledge or
notice, furnish the Lender with written notice of the occurrence of any event or
the existence of any condition which constitutes or upon written notice or lapse
of time or both would constitute an Event of Default under the terms of this
Loan Agreement.
 
          4.10 Compliance with Insurance Regulations.  At all times be in
compliance with, cause UG to be in compliance with, all insurance and insurance
holding company laws, rules and regulations applicable to Borrower or UG.
 
          4.11 Statutory Capital/Assets:  Borrower shall cause UG to maintain
the ratio of its aggregate capital and surplus divided by the its total assets
less “separate accounts” as defined on the SAP statements of UG at all times at
or greater than seven percent (7.0%).
 
         4.12 Dividend Capacity:  UG will, within a twelve (12) month rolling
period, maintain the financial ability under applicable law to pay to the
Borrower, with respect to Borrower’s ownership interest in UG, a dividend of at
least $2,500,000.00.
 
          4.13  Maximum Funded Debt to Cash Flow:  Borrower will maintain the
ratio of funded debt divided by cash flow of no greater than 4.5:1 (For purposes
of this ratio, Funded debt shall be defined as direct obligations for borrowed
money of Borrower, less any subordinated debt and cash flow shall be defined as
Borrower’s consolidated EBITDA for the trailing 4-quarters.)
 
          4.14 Compliance Certificate Furnish Lender a certificate of compliance
duly certified by the chief financial officer of Borrower within thirty (30)
days after the end of each calendar quarter stating that Borrower and UG are in
compliance with all terms, covenants and conditions of this Loan Agreement and
all related Loan Documents.
 
                 5.0          NEGATIVE COVENANTS.  Borrower agrees that, until
the indebtedness evidenced by the Notes, together with interest, is paid in
full, without the prior consent of lender, which shall not be unreasonably
withheld:
 
                 5.1          Indebtedness.  Neither Borrower nor its
subsidiaries shall create, incur, assume or suffer to exist, contingently or
otherwise, any indebtedness, except for the following indebtedness:
 
                               i)          the indebtedness of Borrower under
the Loans;
 
ii)                   operating expenses, trade payables and leases incurred by
Borrower or its subsidiaries in the ordinary course of business;
 
                               iii)         indebtedness owed by the Borrower to
any other subsidiary;
 
iv)         indebtedness reflected on Borrower's financial statements dated as
of
June 30, 2006;
 
                                 v)       borrowings under UG’s working capital
line of credit
 
 
                 5.2          Merger, Dissolution, Acquisition of Assets,
Affiliates and Subsidiaries.  Borrower will not enter into, or permit UG to
enter into, any transaction of merger or consolidation, or any reorganization,
reclassification of stock, change in capital structure; or acquire, or permit UG
to acquire, all of the stock, property or assets of any other corporation,
partnership or other entity, except for the following:
 
                               i)          the pending acquisition of American
Capitol Insurance Company
 
Borrower agrees to notify Lender before the consummation of  any type of
transaction referenced in this section of Loan Agreement.  Lender will submit
its written response to Borrower no later than five (5) business days of the
date of original notification.  If Lender does not submit its written denial or
consent for any notification within the specified time, Borrower may interpret
said non-response as consent.  
 
                 5.3          Dividends, Redemptions and Other Payments. 
Borrower will not, without consent of Lender, which shall not be unreasonably
withheld, declare or pay any dividends if an Event of Default has occurred and
is continuing under this Agreement or the payment of a dividend would create an
Event of Default.
 
                 5.4          Capital Expenditures.  Neither Borrower nor UG
will make or become committed to make, directly or indirectly, during any
calendar year, capital expenditures which for Borrower and UG exceed amounts
deemed acceptable to applicable regulatory authorities.
 
                 5.5          Sale of Assets.  Neither Borrower nor UG will
sell, lease, transfer or dispose of all or any substantial part of its assets,
including the assets of any of its subsidiaries other than in the normal course
of business.
 
                 6.0          DEFAULT AND REMEDIES.
 
                 6.1          Events of Default.  Any one or more of the
following events shall constitute a default (which, if not cured within the
applicable cure period, if any, shall constitute an "Event of Default") under
the terms of this Agreement:
 
                 (a)          Default in the payment when due of the principal
of or interest on the Notes.
 
                 (b)          Default in the performance of any provisions or
breach of any covenant of this Agreement or any other Loan Document.
 
                 (c)          If any representation or warranty or any other
statement of fact contained herein, in any other Loan Document, or in any
writing, certificate, or report or statement at any time furnished to Lender
pursuant to or in connection with this  Agreement shall prove to be false or
misleading in any material respect.
 
(d)                     If Borrower should default under any loan, extension of
credit, security agreement,
purchase or sales agreement, or any other agreement, in favor of any other
creditor or persons that may materially affect any of Borrower’s property or
Borrower’s ability to repay the indebtedness or perform their respective
obligations under this Agreement or any of the Related Documents.
 
                 (e)          This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.    
 
                 (f)           If Borrower or UG file a petition in bankruptcy
or seeks reorganization or arrangements under the Bankruptcy Code (as it now
exists or as amended); is unable or admits in writing its inability to pay its
debts as they become due or is not generally paying its debts as they come due;
makes an assignment for the benefit of creditors; has a receiver, custodian or
trustee appointed voluntarily or involuntarily, for its property; or is
adjudicated bankrupt; or if an involuntary petition is filed in bankruptcy, for
reorganization or arrangements, or for the appointment of a receiver, custodian
or trustee of Borrower or UG on their respective properties and if Borrower or
UG either acquiesce therein or fails to have such petition dismissed within
sixty (60) days of the filing thereof.
 
 
                 (g)          If there shall at any time occur without the prior
written approval of Lender a change in control of Borrower.
 
 
                 6.2          Remedies.  If an Event of Default shall occur, at
any time thereafter so long as such Event of Default continues uncured, Lender
may, at its option without demand or notice (except as otherwise provided
herein), the same being expressly waived, declare the Loan, with interest
thereon, to be immediately due and payable, and may proceed to exercise all
rights and remedies available under the Loan Documents, at law or in equity,
concurrently or sequentially, in such order as Lender may elect, all such rights
and remedies being cumulative. If any default, other than a default on
indebtedness, is curable and if Borrower has not been given a notice of a
similar default within the preceding 12 months, it may be cured within 30 days
or if the cure requires more than 30 days, Borrower shall initiate steps to cure
said default.
 
                 7.0          MISCELLANEOUS.
 
                 7.1          Amendments.  The provisions of this Loan Agreement
and the other Loan Documents may be amended or modified only by an instrument in
writing signed by the parties thereto.
 
                 7.2          Notices.  All notices and other communications
provided for hereunder shall be in writing and shall be mailed, certified mail,
return receipt requested or delivered, if to the Borrower, at
5250 South Sixth Street, Springfield, IL, 62703, and if to the Lender, to it at
845 Crossover Lane, Suite 150, Memphis, Tennessee, 38117, Attention:
Correspondent Services; or as to any such person at such other address as shall
be designated by such person in a written notice to the other parties hereto
complying as to delivery with the terms of this Section 7.2.  All such notices
and other communications shall be effective (i) if mailed, when received or
three business days after mailing, whichever is earlier; or (ii) if delivered,
upon delivery.
 
                 7.3          No Waiver, Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Lender, any right, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  Waiver of any right, power, or privilege hereunder or under any
instrument or document now or hereafter evidencing or securing the Loan is a
waiver only as to the specified item.  The rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies provided by law.
 
                 7.4          Binding Effect.  This Loan Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their
respective heirs, successors, and assigns, except that Borrower shall not have
the right to assign its rights hereunder or any interest therein without the
prior written consent of Lender.
 
                 7.5          Governing Law.  This Loan Agreement shall be
governed and construed in accordance with the laws of the State of Tennessee;
except that the provisions hereof which relate to the payment of interest shall
be governed by (i) the laws of the United States or, (ii) the laws of the State
of Tennessee, whichever permits the Lender to charge the higher rate, as more
particularly set out in the Notes.
 
                 7.6          Venue of Actions.  As an integral part of the
consideration for the making of the Loan hereunder, it is expressly understood
and agreed that no suit or action shall be commenced by the Borrower, or by any
successor, personal representative or assignee of it, with respect to the Loan
contemplated hereby, or with respect to any of the Loan Documents, other than in
a state court of competent jurisdiction in and for the County of the State in
which the principal place of business of the Lender is situated, or in the
United States District Court for the District in which the principal place of
business of the Lender is situated, and not elsewhere.  Nothing in this
paragraph contained shall prohibit Lender from instituting suit in any court of
competent jurisdiction for the enforcement of its rights hereunder or under any
other Loan Document, but the parties stipulate and agree that the courts
specified in the preceding sentence of this section shall be an appropriate
forum for any such suit.
 
                 7.7          Terminology; Section Headings.  All personal
pronouns used in this Loan Agreement whether used in the masculine, feminine, or
neuter gender, shall include all other genders; and the singular of any such
pronoun or of any term defined herein shall include the plural, and vice versa. 
Section headings are for convenience only and neither limit nor amplify the
provisions of this Loan Agreement.
 
                 7.8          Enforceability of Agreement.  Should any one or
more of the provisions of this Loan Agreement be determined to be illegal or
unenforceable, all other provisions nevertheless, shall remain effective and
binding on the parties hereto.  In the event that the provisions of the Note or
this Loan Agreement governing the determination of the rate of interest on the
Loan should be construed by a court of competent jurisdiction not to constitute
a valid, enforceable designation of a rate of interest or method of determining
the same, the Loan indebtedness shall bear interest at the maximum effective
variable contract rate which may be charged by Lender under applicable law from
time to time in effect.
 
                 7.9          Interest Limitations.  It is the intention of the
parties hereto to comply strictly with all applicable usury laws; and,
accordingly, in no event and upon no contingency shall Lender ever be entitled
to receive, collect, or apply as interest any interest, fees, charges or other
payments equivalent to interest, in excess of the maximum rate for which
Borrower may lawfully contract under applicable law, from time to time in
effect.  Any provision hereof, or of any other agreement executed by Borrower
that would otherwise operate to bind, obligate or compel Borrower to pay
interest in excess of such maximum lawful rate shall be construed to require the
payment of the maximum rate only.  The provisions of this paragraph shall be
given precedence over any other provisions contained herein or in any other
agreement applicable to the Loan, that is in conflict with the provisions of
this paragraph.
 
                 7.10        Non-Control.  In no event shall Lender's rights
hereunder be deemed to indicate that Lender is in control of the business,
management or properties of Borrower or UG or has power over the daily
management functions and operating decisions made by Borrower or UG.
 
                 7.11        Fees and Expenses.  Borrower agrees to pay Lender a
fee of Ten Thousand Dollars ($10,000.00) for actual out-of-pocket expenses,
including due diligence expenses and legal fees incurred by Lender in connection
with the development, preparation, execution, recording of loan and loan
documents.  Any expenses related to future amendment, administration or
enforcement of, or the preservation of any rights under this Loan Agreement and
the other Loan Documents, or the collection of the Loan therefore will also be
at the expense of the Borrower. 
 
                 7.12        Indemnification.  Borrower hereby agrees to
indemnify Lender against, and hold Lender harmless from, any and all claims,
suits and damages asserted against Lender by any person or entity [including,
but not limited to, shareholders and former shareholders of UTG, Inc.] arising
out of or asserted with respect to the transactions contemplated by this Loan
Agreement and shall pay all attorneys' fees and costs in connection with the
defense of any such claim.
 
                 7.13        Waiver of Right to Trial by Jury.  EACH PARTY TO
THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH 
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH WHETHER NOW EXISTING OR
HEREAFTER ARISING: AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
            7.14                  Confidentiality. (a) Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section, to [1]
any assignee of or participant in, or any prospective assignee of or participant
in, any of Lender’s rights or obligations under this Agreement or [2] any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vi) with the consent
of the Borrower or (vii) to the extent such Information [1] becomes publicly
available other than as a result of a breach of this Section or [2] becomes
available to Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, "Information" means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Lender shall be considered
to have complied with its obligation to maintain the confidentiality of
Information hereunder if Lender has exercised the same degree of care to
maintain the confidentiality of such Information as Lender would accord to its
own confidential information.
(b)        Lender acknowledges that Information as defined in this section
furnished to it pursuant to this Agreement may include material non-public
information concerning the Borrower and its related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including federal and state securities laws.
 
 
IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
 

 
 
 
UTG, INC. (“Borrower”)
 
 
By:_/s/ Theodore C. Miller___________
 
Title:_Sr. Vice President     __________
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION (“Lender”)
 
 
By:_/s/ G. Porter Robinson__________
 
Title:_Sr. Vice President____________